Citation Nr: 1753266	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota


THE ISSUE

Whether the amendment of VA non-service-connected death pension benefits during the period from August 1, 2010 through December 2012, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to April 1948 and September 1950 to May 1952. He died in August 2010 and the appellant is his surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 RO decision that amended the appellant's death pension award during the period from August 1, 2010.

In August 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. During the period from August 1, 2010 to September 1, 2011, the appellant was correctly paid the maximum monthly rate of death pension benefits for a surviving spouse with no dependents.

2. During the period from September 1, 2011 to December 1, 2011, her monthly death pension benefit was correctly calculated as $198.00 (subtracting the total amount of countable income from the maximum annual pension rate (MAPR)).

3. During December 2011, her calculated monthly pension benefit was correctly calculated as $202.00.

4. During the period from January 1, 2012 to December 1, 2012, her calculated monthly death pension benefit was correctly calculated as $151.00.

5. During December 2012, her calculated monthly pension benefit was correctly calculated as $154.00.


CONCLUSION OF LAW

Reduction of VA death pension benefits effective September 1, 2011, was proper, and the monthly pension amounts paid during the period from August 1, 2010 through December 2012 were proper. 38 U.S.C. §§ 1503, 1541, 5107 (2012); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). However, VCAA provisions are limited to providing notice when a claimant files a complete or substantially complete claim. Wilson v. Mansfield, 506 F.3d 1055, 1058-59 (Fed. Cir. 2007). Here, the issue on appeal did not arise from a claim for benefits; rather, it arose from the RO's April 2013 amendment of the appellant's pension benefits based on changes in her countable income which she reported in August 2011.

Moreover, if an adverse action is based solely on factual and unambiguous information regarding a claimant's income, with knowledge or notice that such information would be used to calculate benefit amounts, VA will send written notice to the claimant at the same time it takes adverse action. 38 C.F.R. §§ 3.103 (b)(3)(i), 3.105(h) (2017). In several letters, the appellant was advised that her entitlement to pension benefits is dependent on meeting certain income requirements and that she is responsible for informing VA right away of any changes in her income or net worth. Thus, the Board finds that all due process provisions concerning the reduction of the appellant's pension benefits were followed.

In addition, the Board finds that the duty to assist the claimant has been satisfied as appellant has submitted some of the paperwork requested by VA, though not all. 

A Court or Board remand confers upon a claimant the right to substantial, but not strict, compliance with that order. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board previously remanded this case for AOJ to provide the appellant with an itemized list of which medical expenses were accepted and which were rejected as unreimbursed medical expenses, and an explanation for such determination, and to provide the appellant with an opportunity to submit a Medical Expense Report (VA Form 21-8416) for the period from September 1, 2011 (the date of the reduction in pension benefits from $661.00 to $198.00 a month) to December 1, 2012, and she did not respond. The AOJ also provided a detailed explanation of the calculations involved in determining the amount of her pension benefit. Therefore, substantial compliance has been achieved. After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's non-service-connected death. Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements and has an annual income not in excess of the maximum annual pension rate (MAPR). 38 U.S.C. § 1541 (2012); 38 C.F.R. §§ 3.3 (b)(4), 3.23, 3.274 (2017). 

In this case, eligibility has been established and the appellant receives monthly VA death pension benefits. She argues that that the April 2013 amendments to her monthly pension rate were incorrect and that a higher monthly rate should have been paid.

The Veteran died in early August 2010. In December 2010, the appellant was awarded non-service-connected VA death pension benefits of $661.00 per month from October 1, 2010 until October 1, 2011, at which point her benefits would be reduced to $146.00 per month. At issue in the instant case is the propriety of the subsequent April 2013 amendment of the appellant's death pension benefits during the period from August 1, 2010 through December 2012. In correspondence dated in March 2012, the appellant asserted that her monthly pension benefits should still be $661.00.

In the April 2013 determination on appeal, the AOJ adjusted the appellant's pension benefits as of September 1, 2010, October 1, 2010, March 1, 2011, August 1, 2011, September 1, 2011, December 1, 2011, January 1, 2012, and December 1, 2012. 

Where a Veteran receiving compensation or pension dies after December 31, 1996, the surviving spouse, if not entitled to death compensation, dependency and indemnity compensation or death pension for the month of death, shall be entitled to a benefit for that month in an amount equal to the amount of compensation or pension the Veteran would have received for that month but for his death. 38 C.F.R. § 3.20(c)(1).

Nonservice-connected (NSC) death pension benefits are subject to a reduction of pension payments in the amount of the surviving spouse's countable income. See 38 U.S.C. §§ 101, 1521(j), 1541, 1543 (2012); 38 C.F.R. §§ 3.3 (b)(4), 3.23(a)(5), (b), (d)(5), 3.274 (2017). Pension is not payable when the surviving spouse's income exceeds the applicable MAPR specified in 38 U.S.C. § 1541, which is increased from time to time under 38 U.S.C. § 5312. See 38 C.F.R. § 3.23 (a)(5). Each time there is an increase in the MAPR under 38 U.S.C. § 5312, the actual rates will be published in the "Notices" section in the Federal Register. Id; see also M21-1.V.iii.1.E. The income limits for pension benefits, or MAPR, are published in tabular form in the Veterans Benefits Administration's M21-1, Appendix B, and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.   

To calculate the monthly pension benefit, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit. 38 C.F.R. § 3.273 (a). When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount. 38 C.F.R. § 3.273 (b)(1). When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began. 38 C.F.R. § 3.273 (b)(2).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included during the 12-month annualization period in which received, except for the exclusions set forth in 38 C.F.R. § 3.272. 38 U.S.C. § 1503 (a); 38 C.F.R. § 3.271 (a). The effective date of an award of death pension is the first day of the month in which the Veteran's death occurred if a claim is received within one year after the date of death. 38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(c)(3). In this case, the initial annualization period (or initial year) began on August 1, 2010, and extends until the end of August 2011. Fractions of dollars will be disregarded in computing annual income. 38 C.F.R. § 3.271 (h).

Exclusions from countable income for VA pension purposes include, in relevant part, unreimbursed medical expenses in excess of 5 percent of the MAPR or rates for surviving spouses (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound), amounts paid by a surviving spouse for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.), welfare (including supplemental security income (SSI), and VA pension benefits. 38 C.F.R. § 3.272. The types of expenses excludable for VA pension purposes must be deducted in the year in which they occurred. Id.  

With regard to unreimbursed medical expenses, in order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred. In addition, they must be out-of-pocket expenses for which the surviving spouse received no reimbursement, such as through an insurance company. However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income. 38 C.F.R. § 3.272.

Recurring income received or anticipated in equal amounts and at regular intervals such as weekly, monthly, or quarterly, and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated. 38 C.F.R. § 3.271 (a)(1). Nonrecurring income (income received on a one-time basis), such as the surviving spouse's benefit for the month of the Veteran's death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271 (a)(3). The amount of any non-recurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable. 38 C.F.R. § 3.273 (c). 

Income is counted toward the calendar year in which it is received. See 38 C.F.R. § 3.260 (a). A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement. See 38 C.F.R. § 3.260 (d). 

The evidence demonstrates that the appellant is a surviving spouse with no dependents. As of December 1, 2009, the MAPR for death pension for a surviving spouse with no dependents was $7,933. See 38 U.S.C. § 1541(b); 38 C.F.R. § 3.23 (a)(5); M21-1, Part I, Appendix B. The MAPR was unchanged in calendar year 2011. As of December 1, 2011, the MAPR for death pension for a surviving spouse with no dependents was increased to $8,219. See 38 C.F.R. § 3.23 (a)(5); M21-1, Part I, Appendix B. As of December 1, 2012, the MAPR for death pension for a surviving spouse with no dependents was $8,359.00.

The evidence reflects that during the period prior to September 1, 2011, the appellant was paid the maximum allowable pension rate of $661.00 per month ($7,933.00 annually) for the initial annualization period from September 1, 2010 until September 1, 2011. The AOJ considered the Veteran's last expenses of $9,408.00 to reduce the appellant's countable income to $0 during the initial period from September 1, 2010 to September 1, 2011.

However, beginning September 1, 2011, the monthly pension amount was reduced to $198.00 per month, based primarily on the fact that the AOJ could no longer include the Veteran's last expenses to reduce the appellant's countable income. Her monthly benefit was subsequently adjusted to $202.00, effective December 1, 2011 (cost of living adjustment); $151.00, effective January 1, 2012 (removed medical expenses); and $154.00, effective December 1, 2012 (cost of living adjustment). 

In considering whether the appellant's unreimbursed medical expenses will be excluded from her income for the remainder of calendar year 2011, VA must determine whether they were or will be in excess of five percent of the applicable MAPR for the surviving spouse as in effect during the 12-month annualization period in which the medical expenses were paid. 38 C.F.R. § 3.272 (g)(2)(iii). The MAPR is generally revised every December 1st based upon Federal data as to the increase in the cost of living and is applicable for the following 12-month period.

In a January 2014 notice of disagreement, the appellant said she was appealing her widow's pension amount of $157.00. In correspondence submitted during the appeal, the appellant contends that her pension benefits should be higher than the current award and that the April 2013 amendments to her monthly benefit were incorrect. In correspondence submitted with her substantive appeal, she noted that she was previously receiving $661 per month but it had been reduced to $155, and that this amount was not enough money to pay her bills. With regard to her medical expenses, she said that when she bought over-the-counter (OTC) medications and supplies, she did not keep receipts.

Considering income first, the appellant's sole income is from monthly payments from the Social Security Administration (SSA). Records from the SSA reflect that her monthly SSA benefit was $515.00 from August 2010, $533.00 from December 2011, and $542 from December 2012. 

In a September 2010 VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse) (which was later updated in December 2010), the appellant reported that she had $515.00 in monthly income from SSA. She reported $179 in Supplemental Security Income (SSI)/public assistance, $83 in food stamps, and $42 in a state debit card, and assets of $1,500.00 in cash. 

Turning to medical expenses, in her initial application for benefits dated in September 2010, the appellant submitted a Report of Medical, Legal, and Other Expenses Incident to Recovery for Injury or Death, which included both the Veteran's and her own expense information for the period from August 1, 2009 to August 1, 2010. 

In medical expense reports dated in August 2011 (which was resubmitted in March 2012) and November 2011, the appellant provided information regarding expenses during the period from October 2010 to October 2011. She provided inconsistent information regarding her expenses. In the September 2011 form, she stated that her total expenses were $3,319.58, and in the November 2011 form, she reported total expenses in the amount of $3,819.58 (including an additional $500.00 in OTC drugs). She reported the following medical expenses: Humana $18.80 per month, Medicare $115 per month, Mutual of Omaha $8.90 per month, mammogram $70, hospital bill $117.74, doctor's co-pay $40.00, glasses and visit $216.00, blood pressure cuff $80, vaccinations $25, mileage $478.80, pocket expense $500, and prescriptions from August to August: $579.64 for a total of $3,319.00. In November 2011, she stated that her income was only from SSA, including $514.00 per month ($6,168.00 per year), and Medicare Part B of $115.00 ($1,380.00 per year).

The AOJ counted expenses in the amount of $2,875.68 from September 1, 2010, including $244.40 for 13 months of Humana (based on her date of claim on August 1, 2010), $115.70 for 13 months of hospital insurance, $690.00 for six months of Medicare B (noting that premiums had been paid by the state of Oklahoma since July 2011), mammogram $70.00, $117.74 hospital bill, $40.00 doctor co-pay, glasses and exam $216, prescription medication $579.64, blood pressure cuff $80.00, vaccinations $25.00, and mileage $697.20, for a total of $2875.68. 

Six months of Medicare Part B premiums of $115.00 paid in 2011 have been allowed because a data match shows that she was reimbursed for the other months she had claimed. The AOJ denied $500.00 for reported expenses for OTC medications because she did not report the complete information required to exclude these expenses, namely the purpose, date paid, amount paid, name of provider and for whom paid for each medical expense she claimed. Despite an April 2016 request to the appellant for additional information regarding her medical expenses during the calendar years of 2011 and 2012, she has not provided these details, and the reported $500.00 expenses are denied.

The total amount of expenses counted from September 1, 2011 were Humana $225.60 (12 months at $18.80), hospital insurance $106.80 (12 months at $8.90) and Medicare Part B $690.00 (6 months at $115 monthly), for a total of $1022.40. The RO removed all medical expenses beginning January 1, 2012 because the appellant did not advise them that the expenses continued into 2012. 

The MAPR for the months of September, October, and November 2011 was $7,933.00, and during the period from September 1, 2011, she had $6,180.00 annual income from SSA. The appellant's income may be reduced by the appellant's unreimbursed medical expenses in excess of 5 percent of the MAPR. Five percent of $7,933.00 is $397.00. The annualized unreimbursed medical expenses during this period totaled $1022.00, and the amount in excess of 5 percent is $625.00. Her countable annual income is $5,555.00 ($6,180.00 minus $625), or $463.00 monthly. The monthly MAPR ($661.00) during this period is reduced by $463.00, and equals $198.00 monthly.

The MAPR from December 1, 2011 was $8,219.00, and she had $6,396.00 annual income from SSA. The appellant's income may be reduced by her unreimbursed medical expenses in excess of 5 percent of the MAPR. Five percent of $8,219.00 is $411.00. The annualized unreimbursed medical expenses during this period totaled $1,022.00, and the amount in excess of 5 percent is $611.00. Her countable annual income is $5,785.00 ($6,396.00 minus $611), or $482.00 monthly. The monthly MAPR ($684.00) during this period is reduced by $482.00, and equals $202.00 for the month.

By a letter to the appellant dated in April 2016, the AOJ requested that the appellant report her medical expenses from January 1, 2011 through August 31, 2011, September 1, 2011 through December 31, 2011, and from January 1, 2012 through December 31, 2012. The appellant has not completed a VA Form 8416 or provided information regarding any medical expenses during the calendar year of 2012, despite the AOJ's request for such in April 2016.

Given that no medical expenses can be excluded from the appellant's income in calendar year 2012, the MAPR must be deducted from the appellant's countable income for that year. During the period from January 1, 2012 to December 1, 2012, the MAPR was $8,219.00, and her SSA income was $6,396.00. Her annual income was not reduced by unreimbursed medical expenses during this period as she did not report any medical expenses for calendar year 2012. The monthly payment was $151.00 (one-twelfth of $8,219.00 minus $6,396.00), effective January 1, 2012.

During the month of December 2012, the monthly MAPR was $696.00, and her SSA income was $542.00. Her annual income was not reduced by unreimbursed medical expenses during this period as she did not report any medical expenses for calendar year 2012. The monthly payment was $154.00 ($696.00 minus $542.00).

VA must consider whether the appellant meets the net worth requirements. In this regard, pension will be denied when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance. 38 U.S.C. § 1543 (a)(1); 38 C.F.R. § 3.274 (c). The terms "corpus of estate" and "net worth" are interchangeable and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life. 38 C.F.R. § 3.275 (b). In this case, the evidence does not show that the appellant has sufficient net worth such that her pension would be reduced.

The Board is sympathetic to the appellant and appreciates her efforts in compiling and submitting information relating to her medical expenses, as well as the difficult financial circumstances she faces. However, the Board is bound by the laws and regulations that apply to veterans claims. 38 U.S.C. § 7104 (c) (2012); 38 C.F.R. §§ 19.5, 20.101(a) (2017). Those laws and regulations require the Board to perform the calculations above in determining whether the appellant is entitled to additional pension benefits, and those calculations reflect that the pension benefits paid during this period are correct. The Board notes that nothing prohibits the appellant from submitting evidence of further incurred medical expenses in the future for subsequent years which, if they amount to more than 5 percent of the applicable MAPR, may entitle her to payment of pension benefits at a higher rate.

For the foregoing reasons, pension rates in excess of the rates paid during the period from August 1, 2010 through December 2012 is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The amendments to the appellant's death pension benefits during the period from August 1, 2010 through December 2012 are correct, and the appeal is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


